DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, and all dependent claims thereof, recites the limitation “a density map of contrast agent microbubbles in a region of interest.” Claim 11, all dependents thereof, and claim 18 similarly recite “the density map including a density of contrast agent microbubbles in one or more sub-regions of the ROI.” Dependent claims further limit the density map to include “a visual indication of the density of the contrast agent microbubbles” and to be “an overlay on the contrast-enhanced image,” and, in addition, indicate that the density map can be “integrated” to 
Further confusing matters is the indication that the density map (the density map itself) is to be integrated to provide a “count” (where the count additionally appears to be something other than the “number” of microbubbles). The only description of the features of the density map appears in [0042] of the instant specification (also shown in figure :
The density map may be in the style of a heat map, with each sub-region defined by a visual border and/or an indication of the number and/or density of the microbubbles in each sub-region. The indication of the number and/or density of the microbubbles in each sub-region may include numerals indicating the number and/or density of microbubbles, coloring or patterning of the sub-regions indicating the number and/or density, or another suitable visual representation of the number and/or density of each sub-region.


There is no way to ascertain how, e.g., a density map “in the style of a heat map” might be integrated to provide a microbubble count. 
	Therefore, this subject matter has been determined not to have been disclosed in such a way as to reasonably convey to one having skill in the art that the inventor(s) had possession of the claimed invention at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “a density map of contrast agent microbubbles in a region of interest.” Claim 11, all dependents thereof, and claim 18 similarly recite “the density map including a density of contrast agent microbubbles in one or more sub-regions of the ROI.” Dependent claims further limit the density map to include “a visual indication of the density of the contrast agent microbubbles” and to be “an overlay on the contrast-enhanced image,” and, in addition, indicate that the density map can be “integrated” to produce a microbubble count. However, at no point is “density of contrast agent microbubbles” defined, nor is the nature of a “density map” clearly disclosed. The disclosure sets forth in [0013] that “...microbubble density, distribution, and/or number within a target anatomical feature, such as a plaque, lesion, etc., may be determined automatically using an artificial intelligence-based model that is trained to segment the target anatomical feature in a contrast-enhanced image 
Further confusing matters is the indication that the density map (the density map itself) is to be integrated to provide a “count” (where the count additionally appears to be something other than the “number” of microbubbles). The only description of the features of the density map appears in [0042] of the instant specification (also shown in figure :
The density map may be in the style of a heat map, with each sub-region defined by a visual border and/or an indication of the number and/or density of the microbubbles in each sub-region. The indication of the number and/or density of the microbubbles in each sub-region may include numerals indicating the number and/or density of microbubbles, coloring or patterning of the sub-regions indicating the number and/or density, or another suitable visual representation of the number and/or density of each sub-region.

There is no way to ascertain how a density map, e.g. “in the style of a heat map,” might be integrated to provide a microbubble count. Additionally, it’s unclear over what variable this integration is to be performed – is this a time integral or an integral across an area or volume? 
	Because the meaning and nature of the terms “density” and “density map” (as well as the act of integrating a “density map”) are not defined, it is not possible to reasonably ascertain 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dahl et al. (US PG Pub. No. US 2020/0060652 A1, Feb. 27, 2020) (hereinafter “Dahl”).
Regarding claim 1, as best understood based on limitations which are indefinite: Dahl discloses a method, comprising: generating, via a contrast bubble model, a density map of contrast agent microbubbles in a region of interest (ROI) of a contrast-enhanced ultrasound image ([0024], [0033],  neural network output ŷ) and displaying the density map on a display device (figure 2b, upper panel indicates that the output of the neural network "contrast bubble model" is displayed on a display).

	Regarding claim 3, as best understood based on limitations which are indefinite: Dahl discloses the method of claim 1, wherein the density map includes an indication of density of the contrast agent microbubbles in two or more sub-regions of the ROI (identified microbubble areas in the "density map" comprise the ROI, see e.g. 3A and 3C which each comprise two or more "sub-regions").
	Regarding claim 4, as best understood based on limitations which are indefinite: Dahl discloses the method of claim 3, wherein the density map includes, for each sub-region, a visual indication of the density of the contrast agent microbubbles for that sub-region (figs. 3A and 3C).
	Regarding claim 7, as best understood based on limitations which are indefinite: Dahl discloses the method of claim 1, wherein the contrast bubble model is a neural network and wherein generating the density map includes inputting the contrast-enhanced image to the neural network ([0024]).
	Regarding claim 11, as best understood based on limitations which are indefinite: Dahl discloses a system. While Dahl does not specifically recite each element of the system such as a memory, a processor, a display device, and an ultrasound probe, Dahl does disclose that the data was acquired and processed on an ultrasound system and processor comprising software (“Verasonics Vantage 256 research scanner and a custom GPU-based software beamformer”), where the description of this scanner ([0030]) and the system elements shown in figure 2B are considered to implicitly disclose the hardware required to perform the disclosed method, including: acquire, via the ultrasound probe, a contrast-enhanced image of a region of interest (ROI) of a patient ([0030]); enter the contrast-enhanced image as an input to a contrast bubble model that is trained to output a density map of the ROI based on the contrast-enhanced image, 
	Regarding claim 12, as best understood based on limitations which are indefinite: Dahl discloses the system of claim 11, wherein the contrast bubble model is trained to identify the ROI (identified microbubble areas in the "density map" comprise the ROI, see e.g. 3A and 3C).
	Regarding claim 13, as best understood based on limitations which are indefinite: Dahl discloses the system of claim 11, wherein the contrast bubble model is a neural network stored in the memory ([0024] – storage of the neural network in memory is implicitly disclosed because this is a computer implemented function).
	Regarding claim 14, as best understood based on limitations which are indefinite: Dahl discloses the system of claim 13, wherein the contrast bubble model is trained with a plurality of training data sets, each training data set including a respective training contrast-enhanced image and a corresponding training density map of contrast agent microbubble density within the training contrast-enhanced image ([0034]-[0036], figs. 2A-2B).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Berlin et al. (US PG Pub. No. US 2019/0154822 A1, May 23, 2019) (hereinafter “Berlin”).
	Regarding claims 5 and 6, as best understood based on limitations which are indefinite: Dahl teaches the method of claims 4 and 1 but does not teach wherein each visual indication includes a color or pattern or displaying the density map as an overlay on the contrast-enhanced image.
	Berlin, in the same field of endeavor, teaches generating density maps of accumulated contrast agent (see at least figures 10, 11 and 24-25B) including identifying regions of accumulated contrast agent ([0053], [0179]) which are displayed as color-coded or highlighted overlays in order to assist the user in identifying the nature and extent of tumors ([0053], [0181]). 
	It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Dahl by displaying the density map as either color-coded or an overlay as taught by Berlin in order to assist the user in identifying the nature and extent of tumors. 

	Berlin, in the same field of endeavor, teaches acquiring a density map (see at least figures 10, 11 and 24-25B) as part of a patient’s exam ([0004], [0008]) where the exam data including the density map is stored in memory as part of the output/presentation to the user ([0040], [0181]).
	It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Dahl by including storing the density map in memory as part of a patient exam as taught by Berlin in order to preserve the density map for later review and diagnostics or patient monitoring. 
	Regarding claim 16, as best understood based on limitations which are indefinite: Dahl teaches the system of claim 11 but does not teach wherein the density map is displayed as an overlay on the contrast- enhanced image.
	Berlin, in the same field of endeavor, teaches generating density maps of accumulated contrast agent (see at least figures 10, 11 and 24-25B) including identifying regions of accumulated contrast agent ([0053], [0179]) which are displayed as highlighted overlays in order to assist the user in identifying the nature and extent of tumors ([0053], [0181]). 
	It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Dahl by displaying the density map as an overlay as taught by Berlin in order to assist the user in identifying the nature and extent of tumors. 
	Regarding claim 17, based on limitations which are indefinite: Dahl teaches a method for an ultrasound system, comprising: receiving a request to determine the presence of microbubbles a region of interest (ROI) of a contrast-enhanced ultrasound image (claim 1 - the 
	Dahl does not teach a microbubble count. 
	Berlin, in the same field of endeavor, teaches determining a microbubble map and from the image obtaining a microbubble count (concentration estimate) ([0008], [0050]-[0053]). Berlin further teaches that the microbubble count (concentration) has diagnostic utility with respect to tumors ([0004]).
	It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Dahl by additionally providing a microbubble count as taught by Berlin in order to provide additional diagnostic information to the user in view of the further teachings of Berlin.
	Regarding claim 18, as best understood based on limitations which are indefinite: Dahl and Berlin teach the method of claim 17, wherein the model is trained to output a density map based on the contrast-enhanced ultrasound image (Dahl - [0024], [0033], neural network output ŷ; Berlin - at least figures 10, 11 and 24-25B), the density map including a density (spatial distribution/accumulation) of contrast agent microbubbles in one or more sub-regions of the ROI of the contrast-enhanced ultrasound image (Dahl – figures 3A and C; Berlin - at least figures 10, 11 and 24-25B), and Berlin further teaches wherein the microbubble count is determined based on the density map (Berlin – [0008], [0050]-[0053]).
	Regarding claim 19: Dahl and Berlin teach the method of claim 17. Berlin further teaches generating a plot of microbubble counts over time and outputting the plot for display on the display device (figure 20, [0133], fig. 21, [0142]-[0143]).
.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Turco, Simona, Isabelle Tardy, Peter Frinking, Hessel Wijkstra, and Massimo Mischi. "Quantitative ultrasound molecular imaging by modeling the binding kinetics of targeted contrast agent." Physics in Medicine & Biology 62, no. 6 (2017): 2449 (hereinafter “Turco”).
Regarding claims 9 and 10, as best understood based on limitations which are indefinite: Dahl teaches the method of claim 1 but does not teach determining a microbubble count based on the density map by “integrating the density map.” 
Turco, in the same field of endeavor, teaches determining a count (concentration) of free and bound contrast agent (figure 3) based on a density map (see figure 2, panels a and b) where the count (concentration) of each population is obtained in part based on integrating the data represented in the density map (2.1. Modeling microbubble binding). Turco further teaches that determining the proportion of bound microbubbles provides a way to quantify disease (Introduction, paragraph 6).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Dahl by additionally analyzing the microbubble data represented by the density map (microbubble map) to obtain a microbubble count (concentration) as taught by Turco in order to provide a way to quantify disease in view of the further teachings of Turco.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Van Sloun, Ruud JG, Oren Solomon, Matthew Bruce, Zin Z. Khaing, Yonina C. Eldar, and .
Regarding claim 15, as best understood based on limitations which are indefinite: the system of claim 14, wherein the corresponding training density map is generated by generating a bitmask from the training contrast-enhanced image, wherein the training contrast-enhanced image includes annotations indicating a location of each of one or more contrast agent microbubbles in a ROI of the training contrast- enhanced image ([0032], while Dahl does not specifically describe labeling the training data the references to "ground truth" data and the discussion of the potential for noisy labels in the ground truth data - [0041] - make it clear that labels or "annotations" are used). Dahl is silent on applying a Gaussian filter to the bitmask.
Van Sloun, in the same field of endeavor, teaches applying a Gaussian filter to the input training data to improve training performance (2.2. Training). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Dahl by applying a Gaussian filter to the training data (bitmask of Dahl) in order to improve training performance as taught by Van Sloun. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trzasko et al. (WO 2020/252463 A1, Dec. 17, 2020) – teaches obtaining super-resolution microbubble data using a neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793